USDC IN/ND case 2:17-cr-00134-JVB-JEM document 47 filed 06/17/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CR-134-JVB-JEM
                                                 )
BENJI HAWKINS,                                   )
          Defendant.                             )

                                   OPINION AND ORDER

       This matter is before the Court on a Motion for Compassionate Release [DE 35], filed by

Defendant Benji Hawkins, pro se, on May 11, 2020. Defendant seeks a change in his location of

confinement from the Sandstone Federal Correctional Institution to home confinement due to the

COVID-19 pandemic and his personal risk factors. For the reasons provided below, Defendant’s

motion is denied.

                                       BACKGROUND

       On October 18, 2017, an Indictment was filed charging Defendant with being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Defendant was arrested on January

10, 2018, pursuant to an arrest warrant. On May 22, 2018, Defendant pled guilty. At the August

21, 2018 sentencing hearing, the Court sentenced Defendant to 46 months imprisonment and two

years supervised release. Defendant has been in custody since his arrest and is currently confined

at the Sandstone Federal Correctional Institution in Minnesota.

       On May 11, 2020, Defendant filed the instant motion, asking to be placed on home

confinement in light of the COVID-19 pandemic. On May 12, 2020, the Court issued an Order

referring this matter to the Federal Community Defender to consider filing a supplemental brief in

support of Defendant’s request. On May 19, 2020, the Federal Community Defender filed a notice
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 47 filed 06/17/20 page 2 of 4


indicating that it would not be filing a supplemental brief. On May 26, 2020, the Government filed

a response. Defendant filed a reply on May 29, 2020, and supplemental exhibits on June 1, 2020.

                                             ANALYSIS

       Defendant states that he has high blood pressure and high cholesterol, for which he takes

25 mg hydrochlorothiazide and 10 mg atorvastatin, respectively. Defendant notes that he has a

release plan to be employed at Aperion Care upon release and to live with his fiancée in Gary,

Indiana. Defendant further notes that he has not been “written up” while incarcerated, has

completed two drug classes, has participated in a job fair, and is a unit orderly. Defendant, in his

motion, mentions both compassionate release and change from serving his sentence in the

correctional facility to home confinement.

       A defendant’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) can only

be made “after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Though Defendant, in his motion, asserted that he made a qualifying request, the

Government counters that the BOP informed the Government that Defendant made no such

request; instead, Defendant made a request for home confinement (which is different from

compassionate release).

       The Government and Defendant both submitted an “Inmate Request to Staff” form. See

(Resp. Ex. 1, ECF No. 41-1; Suppl. Br. 3-4, ECF No. 45). Defendant’s copy includes the second

page of the request. Though Defendant one time labels his document as an “early release/home

confinement request,” it is clear from the contents of the document when viewed as a whole that

Defendant was requesting to be placed on home confinement and not requesting to have his



                                                 2
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 47 filed 06/17/20 page 3 of 4


sentence terminated through compassionate release. See (Suppl. Br. 3-4, ECF No. 45). Defendant

has not asserted, much less shown, that he made any other request to the warden. On the record

before the Court, Defendant did not ask the warden to make a motion for the compassionate release

of Defendant. Therefore, the Court finds that Defendant has not complied with the exhaustion

requirements necessary to bring a claim for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).

       The request Defendant did make is one for a change of the location where Defendant serves

his sentence from the Sandstone facility to home confinement in Gary, Indiana. While

compassionate release—that is, a reduction in sentence—is governed by § 3582(c)(1)(A), the

location where a sentence is served is not. Authority for determining the location where a sentence

is served (including home confinement) is given to the Bureau of Prisons. See 18 U.S.C.

§§ 3621(b), 3624(c)(2). The Court does not have the authority to order the remainder of

Defendant’s sentence to be served on home confinement. United States v. Council, No. 1:14-CR-

14-5, 2020 WL 3097461, at *7 (June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020

WL 1956126, at *2 (S.D. Ind. Apr. 23, 2020).

       Accordingly, the Court must deny Defendant’s motion. In so ruling, however, the Court

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).

                                        CONCLUSION

       Based on the foregoing, the Court hereby DENIES the Motion for Compassionate Release

[DE 35].



                                                3
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 47 filed 06/17/20 page 4 of 4


     SO ORDERED on June 17, 2020.

                                      s/ Joseph S. Van Bokkelen
                                      JOSEPH S. VAN BOKKELEN, JUDGE
                                      UNITED STATES DISTRICT COURT




                                     4
